Title: [Diary entry: 10 March 1788]
From: Washington, George
To: 

Monday 10th. Thermometer at 39 in the Morning— at Noon And 46 at Night. Morning calm and pleasant, but the Wind rising at No. Wt. & blowing hard it became disagreeable. Mr. Hunter went away after breakfast. I rid to all the Plantations. Began the Meadow fence in the Neck with some of the Women, while others were grubbing. At Muddy hole finished grubbing in field No. 4. At Dogue run grubbing below the Meadow by the Quarters. At Frenchs grubbing along the swamp sides and At the Ferry filling gullies with trash.